Exhibit 119

  EX. 119-000001
EX. 119-000002
EX. 119-000003
EX. 119-000004
EX. 119-000005
EX. 119-000006
EX. 119-000007
                 MLF0029468
EX. 119-000008
EX. 119-000009
EX. 119-000010
EX. 119-000011
EX. 119-000012
EX. 119-000013
EX. 119-000014
                 MLF0030293
EX. 119-000015
                 MLF0030308
EX. 119-000016
                 MLF0030309
EX. 119-000017
                 MLF0030997
EX. 119-000018
                 MLF0030996
EX. 119-000019
                 MLF0030942
EX. 119-000020
                 MLF0030943
EX. 119-000021
                 MLF0030945
EX. 119-000022
                 MLF0030946
EX. 119-000023
                 MLF0030947
EX. 119-000024
                 MLF0030959
EX. 119-000025
                 MLF0025744
EX. 119-000026
EX. 119-000027
EX. 119-000028
EX. 119-000029
EX. 119-000030
EX. 119-000031
EX. 119-000032
EX. 119-000033
EX. 119-000034
EX. 119-000035
EX. 119-000036
EX. 119-000037
EX. 119-000038
EX. 119-000039
EX. 119-000040
EX. 119-000041
EX. 119-000042
EX. 119-000043
EX. 119-000044
EX. 119-000045
                 MLF0043417
EX. 119-000046
                 MLF0043407
EX. 119-000047
                 MLF0043408
EX. 119-000048
EX. 119-000049
EX. 119-000050
EX. 119-000051
EX. 119-000052
                 MLF0043727
EX. 119-000053
                 MLF0043725
EX. 119-000054
                 MLF0043723
EX. 119-000055
                 MLF0043724
EX. 119-000056
                 MLF0043822
EX. 119-000057
                 MLF0043819
EX. 119-000058
                 MLF0043820
EX. 119-000059
                 MLF0044520
EX. 119-000060
                 MLF0044430
EX. 119-000061
                 MLF0044431
EX. 119-000062
                 MLF0044639
EX. 119-000063
                 MLF0044614
EX. 119-000064
                 MLF0044615
EX. 119-000065
                 MLF0044706
EX. 119-000066
                 MLF0044703
EX. 119-000067
                 MLF0044704
EX. 119-000068
                 MLF0044768
EX. 119-000069
                 MLF0044769
EX. 119-000070
                 MLF0044770
EX. 119-000071
                 MLF0044771
EX. 119-000072
                 MLF0044772
EX. 119-000073
                 MLF0044773
EX. 119-000074
                 MLF0044774
EX. 119-000075
                 MLF0044775
EX. 119-000076
                 MLF0044776
EX. 119-000077
                 MLF0044777
EX. 119-000078
                 MLF0044778
EX. 119-000079
                 MLF0044779
EX. 119-000080
                 MLF0044780
EX. 119-000081
                 MLF0044781
EX. 119-000082
                 MLF0044782
EX. 119-000083
                 MLF0045067
EX. 119-000084
                 MLF0045037
EX. 119-000085
                 MLF0045038
EX. 119-000086
                 MLF0045039
EX. 119-000087
                 MLF0045040
EX. 119-000088
                 MLF0045195
EX. 119-000089
                 MLF0045190
EX. 119-000090
                 MLF0045191
EX. 119-000091
                 MLF0045192
EX. 119-000092
                 MLF0045193
EX. 119-000093
                 MLF0045975
EX. 119-000094
                 MLF0045976
EX. 119-000095
                 MLF0045977
EX. 119-000096
                 MLF0045978
EX. 119-000097
                 MLF0045994
EX. 119-000098
                 MLF0045995
EX. 119-000099
                 MLF0045996
EX. 119-000100
                 MLF0046029
EX. 119-000101
                 MLF0046030
EX. 119-000102
                 MLF0046031
EX. 119-000103
                 MLF0046032
